Chapman, C. J.
The defendant is found guilty of selling intoxicating liquors on the Lord’s day, contrary to the provisions of St. 1868, c. 141. He has a license; but, by § 10, the license does not authorize him to sell on that day. But he offered to prove that he was a Jew, conscientiously believing that the seventh day is the Sabbath. His conscientious belief might protect him from a prosecution for violating the provisions of the Gen. Sts. c. 84, by acts of secular labor on the Lord’s day (see § 9), provided he violated no other law. But it is no excuse for his violation of the law respecting the sale of intoxicating liquors. Exceptions overruled.